Citation Nr: 0421169	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition.

4.  Entitlement to an initial rating higher than 10 percent 
for right knee patellofemoral syndrome.

5.  Entitlement to an initial rating higher than 10 percent 
for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990, from December 1990 to May 1991, and from January 1993 
to September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  That rating decision, in part, granted service 
connection for right knee patellofemoral syndrome and a left 
knee condition and assigned separate initial 10 percent 
ratings.  Since the veteran is requesting higher initial 
ratings for these conditions, the Board has recharacterized 
these claims as involving the propriety of the initial 
ratings in light of the important distinction noted in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Also in the 
September 2002 decision at issue, the RO confirmed prior 
decisions denying service connection for PTSD, right ankle 
and skin conditions.

In February 2004, as support for his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  At that hearing, and 
subsequently in June 2004, he submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. § 20.1304 (2003).



Because further development of the claims is required before 
deciding them, they are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning these claims.


REMAND

I.  Service Connection Claims

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction (which, here, is the 
RO) for the necessary action.  And the RO must provide the 
appellant a statement of the case (SOC) or supplemental 
statement of the case (SSOC) that "must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board."  See 38 C.F.R. 19.29, 19.31 (2003).

The RO, in a January 1996 decision, denied service connection 
for PTSD, a right ankle condition, and a skin condition.  And 
in April 1996, the RO denied these claims on the basis that 
new and material evidence had not been submitted.  The 
veteran was notified of those decisions, but he did not 
timely appeal.

Since the veteran did not timely appeal the RO's January and 
April 1996 decisions, they are final and binding on him based 
on the evidence then of record and cannot be reopened unless 
and until new and material evidence is received concerning 
his claims for PTSD, a right ankle condition, and a skin 
condition.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 20.1103, 20.1105.



The RO has neither considered whether new and material 
evidence has been received to reopen these previously denied 
claims nor provided the veteran a summary of the governing 
laws and regulations regarding petitions to reopen.  And this 
is the preliminary determination that must be made by the RO 
before reaching the full merits, de novo, review.  Moreover, 
this preliminary determination also affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the RO must issue the veteran and his 
representative another SSOC.

II.  Increased Rating Claims

The veteran testified that his service-connected knee 
disabilities both cause limitation of motion and instability.  
So consideration must be given to the question of whether 
separate ratings are warranted - for limitation of motion of 
the knees due to arthritis apart from the instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGPREC 9-98 (August 14, 1998).  A separate evaluation 
under Diagnostic Code 5003 for arthritis is only warranted 
where additional knee disability is demonstrated.  The 
examinations of record are inadequate to make this 
determination.  In addition, the examinations of record have 
not addressed the effect of pain on functioning of the knees.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2003).  So another VA examination is 
needed prior to adjudication of the claims for higher ratings 
for these disabilities.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his knees that are not 
currently on file.

2.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his knee 
disabilities.  This includes determining 
whether he has both instability and 
arthritis in his knees.  Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical history.

In reporting the results of range of 
motion testing, have the examiner also 
indicate whether there is any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  And to the extent 
possible, the examiner should assess the 
degree of severity of any pain and 
whether there are additional limitations 
on functional ability on repeated use or 
during flare-ups, and, if feasible, this 
should be expressed in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.

Also test movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
premature/excess fatigability on use 
should also be described by the examiner.  
And if feasible, he/she should assess the 
additional functional impairment due to 
weakened movement, premature/excess 
fatigability, or incoordination in terms 
of the degree of additional limitation of 
motion - such as during prolonged use of 
the knees or during flare-ups.

As mentioned, it as well is critically 
important that the examiner determine if 
there is any instability or subluxation 
of the knees and, if there is, the 
frequency of any episodes of the knees 
giving way.  The examiner should provide 
an opinion concerning the extent 
of any instability or subluxation of the 
knees (e.g., slight, moderate or severe).  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  Also, does the veteran have 
arthritis?

4.  Send the veteran and his 
representative an SSOC addressing the 
preliminary issue of whether new and 
material evidence has been received to 
reopen the previously denied - and 
unappealed - claims for service 
connection for PTSD, a right ankle 
condition, and a skin condition.  The 
SSOC must include a summary of all the 
pertinent evidence of record 
and citations to the applicable legal 
criteria governing petitions to reopen 
previously denied and unappealed claims, 
including 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156.  The SSOC also must 
contain a discussion of the reasons and 
bases for the decision.  Once issued, 
give the veteran and his representative 
an opportunity to respond to the SSOC 
before returning these claims to the 
Board for further appellate 
consideration.



5.  Also readjudicate the claims for 
higher initial ratings for the knee 
disabilities - including consideration 
of whether "staged" ratings are 
warranted as described in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  
If these claims are not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC containing a 
summary of the relevant evidence 
submitted since the last SSOC issued in 
April 2003 and give them time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


